EXHIBIT 10.1

 

GRAPHIC [g109531kli001.jpg]

 

American Science & Engineering, Inc.

FY 2017 Annual Incentive Bonus Plan

 

A.            OBJECTIVE

 

The objective of the American Science & Engineering (“AS&E” and/or the
“Company”) FY 2017 Annual Incentive Bonus Plan (the “Bonus Plan”) is to reward
employees for achieving AS&E’s FY 2017 management objectives and business goals,
and to clearly set forth the policies governing the payment of bonuses based on
these factors.

 

B.            BONUS PLAN

 

1.              The Bonus Plan is effective from April 1, 2016 through March 31,
2017 (“FY 2017”) and governs the payment of an Annual Incentive Bonus based on
corporate criteria.  Any subsequent bonus program or bonus plan of a similar
nature must be approved by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) for the fiscal year to which it
relates.

 

2.              The target bonus (the “Target Bonus”) for FY 2017 is based on
the multiplication of a target bonus percentage (the “Target Bonus Percentage”)
times the wages (as determined under Section D.1 below) received by the covered
Participant during FY 2017. The Compensation Committee has established the
corporate performance goal for FY 2017 and the Target Bonus Percentage for the
Company’s Chief Executive Officer (the “CEO”) and executive officers.  The
Target Bonus Percentage is set for others, by tier or individually, by the CEO
and/or the Senior Vice President Human Resources (the “SVP HR”).  The actual
Bonus due will be determined as provided below under Section D.

 

3.              AS&E reserves the right to modify or suspend the Bonus Plan, in
whole or in part, for any reason at any time.  Notice of any modification or
suspension will be provided to the affected Participants.

 

4.              The Bonus Plan will be governed by, construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, USA.

 

5.              The Bonus Plan will be administered by the SVP HR in
consultation with other members of the senior staff and any issues regarding its
administration will be resolved jointly by the SVP HR and the Chief Financial
Officer (the “CFO”).  The CEO will approve final recommendations.

 

6.              In the event that any portion of the Bonus Plan is held to be
invalid, the invalidity will not affect the remaining provisions, which will
continue in full force and effect.

 

C.            PARTICIPATION

 

1.              Persons actively employed by AS&E in the United States or in an
international location (“Participants”) (other than any persons compensated
under sales commissions) shall be eligible to participate in the Bonus Plan.

 

2.              Participation in the Bonus Plan does not alter the Participant’s
status as employees at will of AS&E (or such other status as applicable law
provides outside the United States), and does not alter individual employment
contracts, if applicable, and does not obligate AS&E to continue to employ the
Participants during the term of the Bonus Plan.

 

3.              In the event of a transfer, leave of absence, or promotion,
during FY 2017, and unless otherwise governed by a relevant in force employment
contract, the SVP HR and CFO will determine any compensation earned under the
terms of the Bonus Plan.

 

--------------------------------------------------------------------------------


 

4.              In the event a Participant’s employment with AS&E is terminated
for any reason before the end of the fiscal year or before the bonus is paid out
and unless otherwise governed by a relevant in force employment contract, all
rights to bonus payment under the Bonus Plan will cease with the following
exceptions:

 

a.              Termination by reason of death.  In the event that the
Participant dies during FY 2017, the participant will receive the Target Bonus
(based on wages during employment and not any post-employment payment).  In the
event the Participant dies after FY 2017 but before final payment he or she will
receive the payout he or she would have received under the terms of the Bonus
Plan and at the time other bonuses are paid as if death had not occurred.

 

b.              Termination by reason of change in control.  In the event of a
change in control (as defined in the Company’s 2014 Equity Incentive Plan, a
“Change in Control”) during FY 2017 and the Participant is terminated without
cause (as determined by the Company in its sole discretion or as provided under
an individual in force employment agreement) at or after such Change in Control,
the Participant will receive the Target Bonus (based on wages during employment
and not any post-employment payment), paid when the bonuses are paid to
Participants who were not terminated.  In the event of a Change in Control and
termination without cause after FY 2017 but before final payment, he or she will
receive the payout he or she would have received under the terms of the Bonus
Plan as if the termination had not occurred.

 

c.               Termination by reason of retirement.  If a Participant ceases
to be employed after age 65 and within the last 90 days of FY 2017, the
Participant will remain entitled to receive the Target Bonus (based on wages
during employment and not any post-employment payment).

 

D.            CALCULATION

 

1.              A Target Bonus for each employee is based on the Target Bonus
Percentage as applied to wages paid during FY 2017 (or in the next following
payroll to the extent attributable to FY 2017).  Wages paid include the
following applicable components:

 

Wages Paid Includes

 

Wages Paid Does Not Include

Base salary + Overtime

 

Other commission or bonus

Shift/premium differentials

 

Disability pay or sick time over 5 days

Holiday and vacation pay when paid

 

On-call pay

Up to 5 days sick time to the extent taken

 

Any post-employment payments other than payment of final salary, wages, and
vacation pay.

 

2.              Conditions

 

The Bonus payment is contingent on the Company’s meeting pre-determined
operating profit goals as Company performance.

 

The amount of the actual Bonus is affected by meeting these goals as follows:

 

a.              Company performance below 42% of Operating Profit goal; payout =
0%

b.              Company performance at 42% of Operating Profit goal = pay 25% of
Target Bonus

c.               For each 1% point increase of Operating Profit up to Operating
Profit Goal,  Bonus payout increases an additional 0.4%, up to 50% of Target
Bonus

d.              For each 1% point increase of Operating Profit above the
Operating Profit Goal,  Bonus payout increases an additional 1.0%, up to 150% of
Target Bonus

e.               Bonus Plan does not pay above 150% of Target Bonus

 

--------------------------------------------------------------------------------


 

If a Change in Control occurs during FY 2017, the Compensation Committee may
revise or replace the goal in a manner that takes into account the occurrence of
such Change in Control (including whether the goal can reasonably be calculated
after the Change in Control).

 

3.              Bonus Calculation

 

The bonus is calculated by the following formula:

 

Bonus = Target Bonus X Company Performance

 

Percent of Company Performance is capped at 150%.

 

The Company reserves the right to reduce (but not increase) the result of the
Bonus calculation based on individual performance, including with respect to
goals established in the on-line performance management tool at the beginning of
the fiscal year.  The decision will be made as to the CEO by the Compensation
Committee, as to the other executive officers by the CEO (in consultation with
the Compensation Committee), and as to the others by the officers designated
with responsibility by the CEO for this decision, each decision to be in the
sole discretion of the decision maker.

 

E.            PAYMENT OF BONUS

 

1.              Bonus is paid as soon as possible after the closure of the
Company’s fiscal year and upon certification of financial results by the
Company’s independent auditors and Board of Directors but not later than
March 15 of the following year.

 

2.              Payment will typically be made in cash.  However, the Company
reserves the right to make payments in stock or other equivalent forms of
compensation at the Company’s discretion.

 

3.              Participants must be employees in good standing at the end of
the fiscal year and (have not received overall performance rating for FY 2017 of
“Not Achieving”) to receive any bonus payment.

 

--------------------------------------------------------------------------------


 

GRAPHIC [g109531kli002.jpg]

 

American Science & Engineering, Inc.

FY 2017 Annual Incentive Bonus Plan Participation Agreement

 

As a condition to the undersigned’s participation in the American Science and
Engineering FY 2017 Annual Bonus Plan (the “Bonus Plan”), he or she agrees to
the terms of such plan and to the following (with any undefined terms having the
definition set forth in such plan):

 

Impact of Restatement of Financial Statements Upon the Bonus Plan (“Clawback”).
If the Participant is an executive officer during FY 2017 or as otherwise
required by applicable law or listing standards, the following rules will apply:

 

If any of the Company’s financial statements are required to be restated as a
result of errors, omissions, or fraud, the Compensation Committee may (in its
sole discretion, but acting in good faith) direct that the Company recover all
or a portion of the Bonus paid with respect to FY 2017 if its financial results
of were negatively affected by such restatement. The amount to be recovered from
the undersigned shall be determined based on the effect, if any, that the
restated financial statements have on the calculation of the performance results
used for the calculation of the Bonus. For example, if the restated operating
profit would have resulted in a lower level of Bonus payment, the recovery from
the individual would be based on the Bonus that would have been earned if the
financial statements had reflected initially the restated numbers, provided that
the Compensation Committee may instead determine a greater or lesser amount for
recovery. The Compensation Committee may determine to recover different amounts
from different Participants or different classes of Participants on such bases
as it shall deem appropriate.  In no event shall the amount to be recovered by
the Company be less than the amount required to be repaid or recovered as a
matter of law. The Compensation Committee shall determine whether the Company
shall effect any such recovery (i) by seeking repayment from the undersigned,
(ii) by reducing (subject to applicable law and the terms and conditions of the
applicable plan, program, or arrangement) the amount that would otherwise be
payable to the undersigned under any compensatory plan, program, or arrangement
maintained by the Company or any of its affiliates, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company’s otherwise applicable compensation
practices, or (iv) by any combination of the forgoing.  The foregoing recovery
rights are in addition to, and not in substitution for, any other clawback
policies that may be adopted from time to time, including any required by
Federal law, such as under Section 304 of Sarbanes-Oxley Act of 2002 or the
Dodd-Frank Wall Street Reform and Consumer Protection Act or by the listing
standards of Nasdaq.  Accordingly, the terms and provisions of the Bonus Plan
shall be deemed automatically amended from time to time to assure compliance
with the Dodd-Frank Act and other applicable laws and such rules and regulations
as hereafter may be adopted and in effect.

 

 

Participant:

 

 

Date:

 

 

--------------------------------------------------------------------------------